DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29-31, 36, 41, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0031151 A1) in view of Fujimoto (US 2013/0300011 A1). 

Regarding claim 29, Tan meets the claimed a method comprising: dispensing a photocurable material (Tan teaches an imprint method where the substrate 2250 is moved under the dispenser system 2560 and photocurable resist is dispensed, see [0111]-[0112]) onto a first surface of a first mold; (substrate 2250, Fig. 25, [0112]. Examiner notes that the instant specification describes one of the molds to be “substantially planar mold” and the broadest reasonable interpretation is understood to include a flat substrate, see [0013] of the instant specification) positioning the first mold and a second mold (mold 2500)  such that (Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113]) and controlling the gap between the first and second molds surfaces based on the measurement information.  (Tan teaches gap measuring sensors are used to detect mold and substrate gaps at 3 different locations.  Then the substrate is adjusted until all the gaps are the same, see [0130]). 
Tan does not explicitly teach obtaining measurement information indicative of a pressure at each of at least three locations between the first and second molds during use of the system, wherein obtaining the measurement information comprises: determining, using three or more pressure sensors, a pressure applied to each of three or more mechanical spacers disposed between the first and second molds and/or along a periphery of the first and second molds
Tan in combination with Fujimoto meets the claimed obtaining measurement information indicative of a pressure at each of at least three locations between the first and second molds during use of the system,  (Fujimoto teaches a mold with pressure sensor 61h for detecting pushing pressure of the master die 30 against the sub-master substrate 42, Fig. 5-6, [0060]) wherein obtaining the measurement information comprises: determining, using three or more pressure sensors, a pressure applied to each of three or more mechanical spacers (Tan teaches gap sensors 3521, an O-ring 3522 and through holes 3602 on it for using as gap sensing based on gas gap, see [0127], [0128], Fig. 35-36. Examiner notes the O-ring 3522 meets the claimed mechanical spacer) disposed between the first and second molds and/or along a periphery of the first and second molds. (Tan teaches gap sensors 2511 at the periphery of the mold, see Fig. 35, [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]. Thus, one of ordinary skill in the art that selected pressure sensors of Fujimoto as the gap sensors of Tan would achieve the claimed three pressure sensors). 

Regarding claim 30, Tan as modified meets the claimed further comprising directing, to the photocurable material, one or more wavelengths of radiation suitable for photocuring the photocurable material.40 Attorney Docket No. 40589-0064001 / ML-0423US  (Tan teaches UV wavelength light to cure the resist, see [0111]).

Regarding claim 31, Tan as modified meets the claimed, wherein the one or more wavelengths of the radiation comprise at least one of an ultraviolet wavelength or a visible wavelength.  (Tan teaches UV wavelength light to cure the resist, see [0111]).

Regarding claim 36, Tan as modified meets the claimed arranging the first mold relative to a second mold in a first configuration, wherein in the first configuration: the first surface of the first mold faces the second surface of the second mold and is skewed with respect to the second surface; (Tan teaches gap measuring sensors are used to detect mold and substrate gaps at 3 different locations.  Then the substrate is adjusted until all the gaps are the same, see [0130]. Thus, the claim is met where the gaps are not the same, i.e. skewed, before correction) and the photocurable material contacts the second surface of second mold.  (Tan  where the shaded area shows the resist 350 is still in contact with mold and substrate when a skew position is present, see Fig. 3, [0074]). 

Regarding claim 41, Tan as modified meets the claimed further comprising: subsequent to arranging the first mold and the second mold in the first configuration, arranging the first mold (Tan teaches gap measuring sensors are used to detect mold and substrate gaps at 3 different locations.  Then the substrate is adjusted until all the gaps are the same, see [0130]. Thus, the claim is met where after the correction step.)

Regarding claim 47, Tan as modified meets the claimed further comprising adjusting a position of at least one of the first mold or the second mold using a rotatable platform. (Tan teaches X, Y, and rotation error can be further corrected by substrate stages, see [0132]. Thus, the stage of Tan is rotatable). 



Claims 32, 33, 37, 42-46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0031151 A1) in view of Fujimoto (US 2013/0300011 A1), and in further view of Berggren (US 2010/0078854). 

Regarding claim 32, Tan as modified does not explicitly teach wherein the measurement information is further indicative of a distance between the first and the second molds at each of at least three locations, and wherein the measurement information is obtained, in part, using one or more capacitive sensors.  
Tan in combination with Fujimoto and Berggren meets the claimed wherein the measurement information is further indicative of a distance between the first and the second molds at each of at least three locations, (Tan teaches gap sensors 2511, see [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]) and wherein the measurement information is obtained, in part, using one or more capacitive sensors.  (Berggren teaches capacitive sensor plates 160 can be attached to the surface of the chuck and together with counterpart sensor plates provided on the bottom side of the nanotemplate or super-template holder 162 the capacitive sensors enable control of the width of the gap between a nanotemplate and an imprint layer, [0106]. )
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Examiner finds that Tan differs from the claim only in the type of sensor used for the imprint lithography gap measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the gap sensor of Tan with the capacitive sensor of Berggren because it yields the predictable result of measuring control of the width of the gap between a nanotemplate and an imprint layer, [0106]. 

Regarding claim 33, Tan as modified does not explicitly teach wherein the measurement information is further indicative of a distance between the first and the second molds at each of at least three locations, and wherein the measurement information is obtained, in part, using three or more capacitive sensors.  
Tan in combination with Fujimoto and Berggren meets the claimed wherein the measurement information is further indicative of a distance between the first and the second Tan teaches gap sensors 2511, see [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]) and wherein the measurement information is obtained, in part, using three or more capacitive sensors. (Tan teaches 3 sensors, [0130], Berggren teaches capacitive sensor plates 160 can be attached to the surface of the chuck and together with counterpart sensor plates provided on the bottom side of the nanotemplate or super-template holder 162 the capacitive sensors enable control of the width of the gap between a nanotemplate and an imprint layer, [0106]. )
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Examiner finds that Tan differs from the claim only in the type of sensor used for the imprint lithography gap measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the gap sensor of Tan with the capacitive sensor of Berggren because it yields the predictable result of measuring control of the width of the gap between a nanotemplate and an imprint layer, [0106]. 


Regarding claim 37, Tan as modified does not explicitly teach wherein in the first configuration, an angular displacement between the first surface of first mold and the second surface of second mold is between approximately 1° and 10°.41 Attorney Docket No. 40589-0064001 / ML-0423US  
Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113], and piezo, linear motor or air bearing stages may be used in the system with a precision of < 1nm, see [0113]. 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the angular displacement of Tan to achieve 1 to 10 degrees in order to help make the surface of substrate to be in parallel with that of the mold.  The multiple axis movement of the stage may be used to create the relative movement between mold and substrate after the imprint for an easy separation, see [0113]. 

Regarding claim 42 Tan as modified does not explicitly teach further comprising: subsequent to arranging the first mold and the second mold in the first configuration, arranging the first mold and the second mold in a second configuration, wherein in the second configuration, an angular displacement between the first surface and the second surface is less than 10 urad.  
Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113], and piezo, linear motor or air bearing stages may be used in the system with a precision of < 1nm, see [0113]. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the angular displacement of Tan to achieve 10 urad in order to help make the surface of substrate to be in parallel with that of the mold.  The multiple axis movement of the stage may be used to create the relative movement between mold and substrate after the imprint for an easy separation, see [0113]. 

Regarding claim 43, Tan as modified meets the claimed further comprising: subsequent to arranging the first mold and the second mold in the second configuration, directing, to the photocurable material, one or more wavelengths of radiation suitable for photocuring the photocurable material.  (Tan teaches curing with UV light, see [0122]). 

Regarding claim 44, Tan as modified meets the claimed42 Attorney Docket No. 40589-0064001 / ML-0423US while directing the radiation to the photocurable material, decreasing or increasing the distance between the first and second molds over a period of time.  (Tan teaches wavelength of illumination lights for the microscopes can be either in visible (400 nm-800 nm) or IR (800 nm-2000 nm) range so that it is directed at the photocurable material without curing it, see [0126]. During this process the distance between the substrate and mold is varied to achieve alignment, see [0132].)

Regarding claim 45, Tan meets the claimed 42 Attorney Docket No. 40589-0064001 / ML-0423USthe distance between the first and second molds is decreased or increased continuously over the period of time.  (Tan teaches substrate is moved up slowly until there is a slight controllable contact force between the mold and substrate reached, see [0133]. Examiner interprets this to be continuous followed by intermittent movement and meet the claim.) 

Regarding claim 46, Tan meets the claimed 42 Attorney Docket No. 40589-0064001 / ML-0423USthe distance between the first and second molds is decreased or increased intermittently over the period of time.  (Tan teaches substrate is moved up slowly until there is a slight controllable contact force between the mold and substrate reached, see [0133]. Examiner interprets this to be continuous followed by intermittent movement and meet the claim.) 

Regarding claim 48, Tan as modified does not explicitly teach wherein each of the three or more mechanical spacers protrudes from one of the first surface of the first mold, or the second surface of the second mold.
Tan in combination with Fujimoto and Bergrren meets the claimed each of the three or more mechanical spacers (Tan teaches gap sensors 2511, see [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]) protrudes from one of the first surface of the first mold, or the second surface of the second mold. (Berggren teaches capacitive sensor plates 160 can be attached the bottom side of the nanotemplate, [0106], which meets the claimed protrudes from the surface of the first mold, as shown in Fig. 9, part 160.)

38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0031151 A1) in view of in view of Fujimoto (US 2013/0300011 A1) and Berggren (US 2010/0078854) and in further view of Cherala (US 2010/0059914 A1). 

Regarding claim 38, Tan as modified does not meet the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. 
Cherala meets the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. (Cherala teaches using a pump system to create a bowed shape to the substrate 12 before and during contact with the stamp 20, see Fig. 9-10, [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the imprint process of Tan as modified above with the bowed shape of the substrate taught by Cherala because it results in minimizing, if not preventing, trapping of gas between mold 20 and substrate 12, see [0041]. 

Regarding claim 39, Tan as modified meets the claimed wherein the second surface of the second mold is bowed by applying pressure to a central portion of the second mold. (Cherala teaches using a pump system to create a bowed shape in the central portion of the substrate 12 before and during contact with the stamp 20, see Fig. 9-10, [0044]).

Regarding claim 40, Tan does not explicitly teach wherein in the first configuration, an angular displacement between the first surface of first mold and the second surface of second mold is between approximately 1° and 10°.41 Attorney Docket No. 40589-0064001 / ML-0423US  
Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113], and piezo, linear motor or air bearing stages may be used in the system with a precision of < 1nm, see [0113]. 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the angular displacement of Tan to achieve 1 to 10 degrees in order to help make the surface of substrate to be in parallel with that of the mold.  The multiple axis movement of the stage may be used to create the relative movement between mold and substrate after the imprint for an easy separation, see [0113]. 
Tan does not meet the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. 
Cherala meets the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. (Cherala teaches using a pump system to create a bowed shape to the substrate 12 before and during contact with the stamp 20, see Fig. 9-10, [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the imprint process of Tan as modified above with the bowed shape of the substrate taught by Cherala because it results in minimizing, if not preventing, trapping of gas between mold 20 and substrate 12, see [0041]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-33 and 36-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, newly cited Fujimoto meets the newly claimed requirement of a pressure sensor, which was an alternative limitation in originally filed claim 29. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/            Examiner, Art Unit 1744